

Exhibit 10.31


Description of Employment Terms and Bonus Arrangements for Named Executive
Officers


A. William Allen, III. As of the date of this filing, the Company has not
finalized a new employment agreement with Mr. Allen regarding the terms of his
recent promotion to Chief Executive Officer. It is anticipated that Mr. Allen’s
employment agreement will contain the following provisions. Mr. Allen’s
employment agreement will have a ten-year term, with a base salary of $750,000
per year, plus certain other incentives and benefits, including a one-time
signing bonus of $2,000,000 in consideration of his employment, which is to be
paid on May 1, 2005. Mr. Allen is also eligible to receive an annual bonus of up
to $1,000,000 each year if the Company meets certain established performance
goals based on revenues and earnings per share growth. Mr. Allen will receive
450,000 shares of restricted stock subject to the following time and performance
vesting schedule: (i) 135,000 shares will vest as of December 31, 2009, and an
additional 45,000 shares will vest at that time if the market capitalization of
the Company exceeds an established target as of that date; (ii) 135,000 shares
will vest as of December 31, 2011, and an additional 45,000 shares will vest if
the market capitalization of the Company exceeds an established target as of
that date; and (iii) the balance of the shares as of December 31, 2014. Vesting
on each vesting date is contingent upon Mr. Allen being employed as Chief
Executive Officer of the Company on that vesting date.


Paul E. Avery. As of the date of this filing, the Company has not finalized a
new employment agreement with Mr. Avery regarding the terms of his recent
promotion to Chief Operating Officer. It is anticipated that Mr. Avery’s
employment agreement will contain terms substantially similar to his existing
employment agreement, included as Exhibit 10.18 in the Company’s 2004 Form 10-K
and more fully described in the Company’s 2005 Proxy Statement. Mr. Avery’s base
salary is $630,000 per year, and he is eligible to receive certain other
incentives and benefits. Mr. Avery is also eligible to receive quarterly and
annual bonuses based on the Company meeting certain objective performance goals
including comparable sales growth, average unit volume growth, net income
increases, development and initiatives and subjective criteria determined by the
Committee (“Performance Goals”). If the Performance Goals for a specific quarter
are met, Mr. Avery is entitled to earn a bonus of up to $400,000 for that
calendar quarter and a year-end bonus equal to the aggregate of 25% of each
quarterly bonus earned.


Benjamin P. Novello. The Company and Mr. Novello entered into an employment
agreement dated January 1, 2004, as included as Exhibit 10.19 to the Company’s
2004 Form 10-K and more fully described in the Company’s 2005 Proxy Statement.
Mr. Novello’s base salary is $400,000, and he is eligible to receive certain
other incentives and benefits. Mr. Novello is also eligible to receive quarterly
bonuses based on the Outback Steakhouse brand meeting its Performance Goals. If
the Performance Goals for a specific quarter are met, Mr. Novello is entitled to
earn a bonus of up to $150,000 for that calendar quarter.


Steven T. Shlemon. The Company and Mr. Shlemon entered into an employment
agreement dated April 27, 2000, as included as Exhibit 10.13 to the Company’s
2004 Form 10-K and more fully described in the Company’s 2005 Proxy Statement.
Mr. Shlemon’s base salary is $240,000, and he is eligible to receive certain
other incentives and benefits. Mr. Shlemon is also eligible to receive quarterly
bonuses based on the Carrabba’s Italian Grill brand meeting its Performance
Goals. If the Performance Goals for a specific quarter are met, Mr. Shlemon is
entitled to earn a bonus of up to $125,000 for that calendar quarter.
